DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered. However, Applicant’s Arguments are moot since all arguments are directed to Pahmiyer which is now only relied upon in relation to claim 18 which Applicant does not argue. See below for the new rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abdelhamid (US 2021/0254434).
The applied reference has both a common joint inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

With respect to claim 1: Abdelhamid discloses a method for managing well flowback fluids associated with preparing a well extending through a target zone (240, 340) of a hydrocarbon reservoir in a subterranean formation for production (Figs. 2-3), the method comprising the steps of: 
selecting a disposal zone (230, 330) along the well in the subterranean formation (Figs. 2-3), the disposal zone having an appropriate permeability and an injectivity index operable to accept a flowback fluid at a predetermined required rate (¶ [0018]); 
installing a zonal isolation system (220, 320) that isolates a full diameter of the well above the disposal zone and the target zone (Figs. 2-3), operable to isolate vertical sections of the well (Figs. 2-3; ¶ [0034, 0054]);
generating the flowback fluid from the target zone of the hydrocarbon reservoir (¶ [0038]), wherein the hydrocarbon reservoir is a gas reservoir (¶ [0013]); and 
transporting the flowback fluid from the target zone into the disposal zone (¶ [0038]).
With respect to claim 2: Abdelhamid further discloses the flowback fluid includes fluids generated from a group of activities selected from the following: drilling, fracturing, well completion, well testing, well cleaning, and combinations of the same (¶ [0029]).
With respect to claim 3: Abdelhamid further discloses the steps of: 
preventing the flowback fluid from leaving the disposal zone and re-entering the target zone by utilizing a check valve (222, 322; ¶ [0036, 0053]); and 
selectively plugging the disposal zone (¶ [0036, 0048, 0056]).
With respect to claim 5: Abdelhamid further discloses the step of transporting the flowback fluid from the target zone into the disposal zone occurs by the use of a force selected from the group consisting of: hydrostatic pressure, reservoir natural flow, gravity force, pressure generated by a downhole gas compressor, and combinations of the same (¶ [0012, 0026, 0039-40]).
With respect to claim 8: Abdelhamid further discloses no separation of components of the flowback fluid occurs (¶ [0012, 0029]).
With respect to claim 9: Abdelhamid further discloses the flowback fluid is fully transported to the disposal zone such that none of the flowback fluid is transported out of the subterranean formation (¶ [0012, 0029]).
With respect to claim 10: Abdelhamid further discloses the step of testing the well (¶ [0044-45]), such that the testing is used to analyze the well and estimate properties of the hydrocarbon reservoir (¶ [0044-45]).
With respect to claim 11: Abdelhamid further discloses the step of selecting the disposal zone in the subterranean formation further comprises selecting the disposal zone such that an impermeable rock layer (270, 370) exists between the disposal zone and the target zone (Figs. 2-3).
With respect to claim 13: Abdelhamid discloses a system for managing well flowback fluids associated with preparing a well for production in hydrocarbon reservoirs, the system comprising: 
a well (202, 302), the well extending through a target zone (240, 340; Figs. 2-3) and operable to produce hydrocarbons from the target zone of a hydrocarbon reservoir (¶ [0015, 0046]), wherein the hydrocarbon reservoir is a gas reservoir (¶ [0013]), the well further extending through a disposal zone (230, 330; Figs. 2-3), the disposal zone operable to accept a flowback fluid generated after well completion (¶ [0038]); 
a zonal isolation system (220, 320) that isolates a full diameter of the well above the disposal zone and the target zone (Figs. 2-3), operable to isolate vertical sections of the well (¶ [0034, 0054]); and 
a check valve (222, 322; ¶ [0036, 0053]) installed between the target zone and the disposal zone (Figs. 2-3), operable to prevent the flowback fluid from exiting the disposal zone through the well (¶ [0036, 0053]).
With respect to claim 15: Abdelhamid further discloses the target zone and the disposal zone are both part of the hydrocarbon reservoir (¶ [0021-22]).
With respect to claim 16: Abdelhamid further discloses the disposal zone is not a part of the hydrocarbon reservoir (¶ [0022]).
With respect to claim 17: Abdelhamid further discloses the target zone is separated from the disposal zone by an impermeable rock layer (270, 370; Figs. 2-3). 
With respect to claim 19: Abdelhamid further discloses the disposal zone is deeper than the target zone (¶ [0021, 0032]; Figs. 2-3).

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelhamid as applied to claims 1 and 13 above, and further in view of Grant (US 2002/0059866).
With respect to claims 6 and 14: Abdelhamid further discloses the steps of: inserting a downhole device (250, 350) into the well (Figs. 2-3), the downhole device operable to provide artificial lift to transport the flowback fluid into the disposal zone (¶ [0040, 0048]), and removing the downhole device after the flowback fluid is transported into the disposal zone (¶ [0046, 0048]). Abdelhamid does not disclose the downhole device is a downhole gas compressor.
Grant teaches a downhole gas compressor (24; ¶ [0025, 0043-44]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the downhole gas compressor of Grant with the invention of Abdelhamid since doing so would allow gas present downhole in the flowback to be injected without the additional cost of bring it to the surface (Abdelhamid ¶ [0003]).
With respect to claim 7: Grant from the combination of Abdelhamid and Grant further teaches the downhole gas compressor is a downhole multistage gas compressor (¶ [0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abdelhamid as applied to claim 17 above, and further in view of Pahmiyer (US 6,328,103).
With respect to claim 18: Abdelhamid discloses all aspects of the claimed invention except for the target zone is deeper than the disposal zone. Pahmiyer teaches it is known in the art for a target zone to be deeper than a disposal zone (Col 3, lines 31-49; Col. 7, lines 9-15). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the order of Pahmiyer with the invention of Abdelhamid since Pahmiyer teaches the disposal zone and target zones can come in either order (Col 3, lines 31-49; Col. 7, lines 9-15).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672